Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page1of32 PagelD 4622

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
VSP LABS, INC, §
§
Vv. § CIVIL ACTION NO. 3:19-CV-1575-S
§
HILLAIR CAPITAL INVESTMENTS LP §
and HILLAIR CAPITAL §
MANAGEMENT LLC §

MEMORANDUM OPINION AND ORDER
This appeal covers complex litigation in two states, spanning seven years, in three courts
with respect to five bankruptcy court orders. Although the history of this litigation is complicated,
and the parties have asserted numerous arguments, resolution of the appeal turns on two key issues.
First, did the Bankruptcy Court have jurisdiction to enter an order that precludes a non-debtor from
asserting state law claims against another non-debtor? Second, did the Bankruptcy Court correctly
interpret the language of its own order as precluding such state law claims? To resolve the second
issue, the Court must determine the meaning of a 178-word sentence in that order.
L INTRODUCTION
Pending before the Court is VSP Labs, Inc.’s (“VSP”) appeal of the following five orders
of the United States Bankruptcy Court for the Northern District of Texas:
(1) Order Granting in Part Emergency Motion of Hillair Capital Investments LP and
Hillair Capital Management LLC (collectively, “Hillair’) for Order (1) Enforcing,

and in Aid of, this Court’s Prior Orders and (ID) Granting Related Relief, entered
on May 3, 2019 (“Enforcement Order”);!

 

/ Pursuant to a transfer order, the appeal of the Enforcement Order was transferred from the docket of Judge A. Joe
Fish to the docket of this Court on July 3, 2019. Order of Transfer, VSP Labs, Inc. v. Hillair Capital Invs. LP, Civil
Action No. 3:19-cv-1603-G (NLD, Tex. July 3, 2019), ECF No. 2, On September 20, 2019, this Court consolidated
the appeals of the Enforcement Order, the Enforcement Reconsideration Order, and the Sanctions Order under the
above-styled civil action number. Order, VSP Labs, Inc. v. Hillair Capital Invs., LP, Case No. 3:19-cv-1575-S (N.D.
Tex. Sept. 20, 2019), ECF No, 4; Order, VSP Labs, Inc. y. Hillair Capital Invs., LP, Case No. 3:19-cv-1576-S (N.D.
Tex, Sept. 20, 2019), ECF No. 3; Order, VSP Labs, Ine. v. Hillair Capital Invs,, LP, Case No, 3:19-cv-1603-S (N.D.
Tex. Sept. 20, 2019), ECF No. 4.

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page2of32 PagelD 4623

(2) Order Denying Motion for Reconsideration of the Enforcement Order, entered on
June 24, 2019 (“Enforcement Reconsideration Order”);

(3) Order Granting in Part Emergency Motion of Hillair Capital Investments LP and
Hillair Capital Management LLC for Order (J) Enforcing this Court’s May 2, 2019
Order, (ID) Sanctioning VSP Labs, Inc. for Willfully Ignoring and Violating the
Same and (III) Granting Related Relief, entered on June 24, 2019 (“Sanctions
Order”);

(4) Order Denying VSP Labs, Inc.’s Motion for Relief from Automatic Stay Order
Dated September 7, 2017, entered on October 8, 2019 (“Lift Stay Reconsideration
Order”);? and

(5) Order Awarding Fees Pursuant to Sanctions Order, entered on December 12, 2019
(“Attorney’s Fees Order”).?

The Enforcement Order, Enforcement Reconsideration Order, Sanctions Order, Lift Stay
Reconsideration Order, and Attorney’s Fees Order shall be referred to collectively as the “Orders.”
After reviewing the briefs, the applicable law, and the relevant parts of the record, the Court
AFFIRMS the Orders of the Bankruptcy Court.

I. BACKGROUND
A. Breach of Contract Dispute Between VSP and Debtor

On April 20, 2012, VSP and Pro Fit Optix, Inc. (“Debtor”) entered into a $6 million, four-
year Technology Transfer and Development Agreement (“Agreement”) relating to Debtor’s
“ongoing development of eyewear measurement technology for VSP.” Br. of Appellant 10. Under

the Agreement, VSP had “step-in-rights” to “take over development at [Debtor’s] expense if

 

? Pursuant to a transfer order, the appeal of the Lift Stay Reconsideration Order was transferred from the docket of
Judge Sam A. Lindsay to the docket of this Court on October 31,2019. Order, VSP Labs, Ine. v. Hillair Capital Invs.,
LP, Civil Action No. 3:19-cv-2525-L (N.D. Tex. Oct. 31, 2019), ECF No. 3. Gn November 4, 2019, this Court
consolidated the appeal of the Lift Stay Reconsideration Order under the above-styled civil action number. Order,
VSP Labs, Ine. v. Hillair Capital Invs., LP, Civil Action No. 3:19-cv-1575-5 (N.D. Tex. Nov. 4, 2019), ECF No. 11.

3 Pursuant to a transfer order, the appeal of the Attorney’s Fees Order was transferred from the docket of Judge Ed
‘Kinkeade to the docket of this Court on February 20, 2020. Electronic Order, VSP Labs, Inc. v. Hillair Capital Invs.,
LP, No. 3:26-cv-0047-K (N.D. Tex. Feb. 20, 2020), ECF No. 4. On February 25, 2020, this Court conselidated the
appeal of the Attorney’s Fees Order under the above-styled civil action number. Order, VSP Lads, Ine. v. Hillair
Capital Investments, LP, Civil Action No, 3:19-cv-1575-8 (N.D. Tex. Feb. 25, 2020), ECF No. 31.

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 3of32 PagelD 4624

[Debtor] could not meet its performance obligations.” App. in Supp. of Br. of Appellant 0643
[hereinafter “Appellant’s App.”]. According to VSP, Debtor was unable to fulfill its obligations
under the Agreement and, in 2013, VSP hired third parties to fulfill Debtor’s obligations.
Br. of Appellant 10, After Debtor refused to reimburse VSP for these expenses, VSP filed a
lawsuit in 2013 against Debtor in the California Superior Court (“California Court”) for breach of
contract (“California Action”). Jd at 11; Appellant’s App. 0425. Debtor subsequently filed
counterclaims’ (“Counterclaims”) against VSP alleging that VSP had breached the same
Agreement. Appellant’s App. at 11-12.

B. Debtor Files for Bankruptcy and Hillair Purchases Debtor’s Counterclaims
Against VSP

Shortly before trial in early 2017, Debtor, and certain affiliates,° filed for bankruptcy, and
the Bankruptcy Court stayed the California Action. Jd at 12; Appellant’s App. 0344;
Br. of Appellee 10. On May 5, 2017, the Bankruptcy Court entered an order, as part of the
settlement of Debtor’s estate, authorizing Hillair,° the estate’s largest creditor, to purchase the
Debtor’s Counterclaims against VSP in the California Action. Br. of Appellant 12; Br. of
Appellees 9. On June 20, 2017, Debtor and Hillair filed a motion to sever the Counterclaims from
VSP’s claims in the California Action and set only the Counterclaims for trial.’ Jd; Appellant’s

App. 0425-26. In response, VSP filed a motion for relief from the automatic stay (“Lift Stay

 

+ Appellant characterizes these claims as “cross-claims,” Br. of Appellant 11, but Debtor correctly identifies these as
counterclaims, Br. of Appellees 9.

5 Any reference herein to “Debtors” refers to Debtor and its affiliates that filed for bankruptcy in the underlying
bankruptcy case.

6 Hillair has an extensive history with Debtors. Hillair was the estate’s largest creditor and its pre-petition and post-
petition lender. See Br. of Appellant 12; Br. of Appellees 9.

7 The California Court eventually denied this motion because, according to VSP, “it would have created an unfair
asymmetrical action against VSP” as the Bankruptcy Court had stayed VSP’s claims in the California Action.
Br. of Appellant 12; Appellant’s App. 0344.

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 4of32 PagelD 4625

Motion”) with the Bankruptcy Court seeking to lift the bankruptcy stay on the California Action.
Appellant’s App. 0424-25. VSP filed the Lift Stay Motion “to ensure its ability to set off any
damages [Debtor] might be awarded against VSP with any damages that VSP might be awarded
against [Debtor].” Br. of Appellant 12. Hillair subsequently filed a limited objection to the Lift
Stay Motion expressing concern about the wording of VSP’s proposed order.
Appellant’s App. 0503-05 (“VSP should make clear the relief sought. If the Motion is granted,
the proposed order should clarify that the purpose of pursuing setoff and recoupment is to prove
its claim against the Debtors and not to seek recoveries from Hillair. Even if recovery against
Hillair was not VSP’s purpose in bringing the Motion, Hillair is concerned that the proposed order
as drafted may lend itself to such a construction by another court or otherwise.”). The Bankruptcy
Trustee (“Trustee”) also filed an objection to the Lift Stay Motion for other reasons.® Jd. at 0509-
10.

On August 23, 2017, counsel for VSP, Hillair, the Trustee, and the committee of unsecured
creditors convened for a hearing on the Lift Stay Motion. Tr. of Aug. 23, 2017 Hr’g. During the
hearing, VSP’s counsel represented to the Bankruptcy Court that: (1) “all parties” agreed that the
California Action could proceed; (2) VSP and Hillair agreed that if VSP recovered a net amount
in the California Action, VSP would not seek to recover this amount from Hillair; and (3) VSP

and Hillair had agreed on the language of a proposed order to that effect. fd. at 5:3-6:4.

 

§ The Trustee argued that “[l]iquidating VSP’s claim for damages in an out-of-state venue is a waste of judicial and
estate resources, is prejudicial to the Trustee and other creditors, [and] would distract from the Trustee’s most pressing
concern, which is to devise a plan of reorganization if possible, or to convert to Chapter 7 if not.”
Appellant’s App. 0510. The Trustee participated in the hearing on August 23, 2017, and appears to have agreed to
the entry of the Lift Stay Order after modifications were made to address the Trustee’s concerns. Tr. Aug. 23, 2017
Hr’g at 12:6-11.

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page5of32 PagelD 4626

The Trustee’s counsel then asked the Bankruptcy Court to include additional language in
its order to address the Trustee’s concern on an issue not related to the instant appeal.” Jd. at 12:12-
14:1. As a result, the Bankruptcy Court directed VSP to consult with the Trustee and submit a
proposed order with additional language that would address the concern. /d. at 16:21-18:17. VSP
and the Trustee were not able to agree on the language of the order. Appellant’s App. 0055.
Accordingly, VSP and the Trustee each submitted their own proposed version of the order granting
the Lift Stay Motion to the Bankruptcy Court. /d@ Relevant to the instant appeal, both versions
included the following language:

without affecting VSP’s right of setoff or recoupment in defense of claims in the

California Action, no money damages or other amounts of any kind may be

recovered from Hillair under any circumstance on account of any claims that have

been or could have been asserted in the California Action.
Id. at 0055-56. On September 7, 2017, the Bankruptcy Court entered the Order Granting VSP
Labs, Inc.’s Motion for Relief from Automatic Stay (“Lift Stay Order”), which included the above,

agreed-upon language. [d. at 0056.

Cc, VSP Attempts to Pursue State Law Claims Against Hillair, and the Bankrupicy
Court Finds that Such Claims Are Prohibited by the Lift Stay Order

In 2018, in the California Action, VSP sought discovery of information regarding Debtor’s
relationship with Hillair. Appellant’s App. 0381. A dispute ensued, and VSP successfully
obtained an order from the California Court requiring Debtor to comply with VSP’s discovery
requests. Jd. Around this time, Hillair also complied with a subpoena issued in the California

Action. /d. After reviewing the produced documents in 2019—nearly two years after the Lift Stay

 

° The Trustee articulated the following concern: “What we’re concemed with is a different hypothetical than what
was presented to the Court. So what if... Hillair’s counterclaims are settled out, but VSP still maintains its affirmative
claims against [Debtor], there is a potential there, because we are not there defending ourselves, that we’re in... a
default judgment situation where we’re looking at... a proof of claim for a default judgment in an amount to be...
determined solely by VSP. So with the addition of this language, it provides the Trustee and the estate some comfort
that in a situation like that, a proof of claim for a default judgment doesn’t have any preclusive effect in this case.”
Tr. Aug. 23, 2017 Hr’g at 12:22-13:8.

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page6of32 PagelD 4627

Order had been entered—VSP contends it discovered new facts giving rise to direct claims against
Hillair for Hillair’s own misconduct “in the context of its investments with [Debtor].”
Br. of Appellant 14. According to VSP, during the course of its four-year Agreement with Debtor,
Hillair provided Debtor with capital of approximately $10 million and instructed Debtor not to
devote this money to fulfilling Debtor’s contractual obligations to VSP. fd. at 14-15. Instead,
Hillair allegedly directed Debtor to start a new company, “even though Hillair and [Debtor] knew
that VSP was incurring millions of dollars in third-party expenses to develop the measurement
technology that [Debtor] had promised to deliver.” /d. at 15. Based on this new information, VSP
sought leave to amend its complaint in the California Action to assert direct claims against Hillair.
Id. at 16. In VSP’s proposed Second Amended Complaint (“Second Amended Complaint”) filed
with the California Court, VSP asserted causes of action against Hillair for intentional interference
with contractual relations, aiding and abetting fraudulent transfer, and unfair business practices.
Ia. at 17.

In response, Hillair filed an emergency motion with the Bankruptcy Court seeking to
prohibit VSP from pursuing such claims against Hillair in the California Action.
Appellant’s App. 0139. Hillair sought relief on several grounds.'® Relevant to the instant appeal,

Hillair argued that the Lift Stay Order prohibited VSP from asserting claims against Hillair in the

 

© Tn addition to arguing that the Lift Stay Order precluded VSP’s state law claims against Hillair, Hillair asserted two
additional grounds for relief in its emergency motion. Appellant’s App. 0140-63. In the Enforcement Order, the
Bankruptcy Court did not address these twe additional arguments. Enforcement Order, [In re PFO Global, Inc., Case
No. 17-30355-HDH-7 (Bankr. N.D. Tex. May 3, 2019), ECF No. 438, Appellee reasserts these arguments in its
response brief submitted to this Court as an alternative basis for denying the instant appeal. Br. of Appellees 41-50.
First, Hillair argues that three prior orders entered by the Bankruptcy Court prohibit third-party claims against Hillair,
and Hillair’s attempt to pursue its claims against Hillair amounts to a collateral attack on the prior orders.
Appellant’s App. at 0140-43. Second, Hillair asserts that VSP’s allegations in the Second Amended Complaint closely
mirrored allegations set forth in a complaint filed by the Trustee, which also alleged wrongdoing on the part of Hillair.
Id. at 0149. Therefore, according to Hillair, the claims asserted by VSP in the Second Amended Complaint are
derivative of the estate claims in the pending bankruptcy and cannot be prosecuted by VSP. fd. at 0150-52. Because
the Court resolves the appeal on other grounds, the Court will not address these arguments. See, e.g., Zhao v. Gonzales,
404 F.3d 295, 310 n.17 (Sth Cir. 2005) (declining to consider additional issues when appeal was resolved on other
grounds),

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 7 of32 PagelD 4628

California Action. /d at 0163.

The Bankruptcy Court conducted a hearing on the motion on May 1, 2019, and entered the
Enforcement Order on May 3, 2019. Tr. May 1, 2019 Hr’g; Enforcement Order, In re PFO Global,
Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. May 3, 2019), ECF No. 438. The Bankruptcy
Court granted in part Hillair’s motion solely on the grounds that the language of the Lift Stay Order
prohibited VSP from pursuing claims against Hillair in the California Action.!! Tr. May 1, 2019
Ruling at 3:2-6. The Bankruptcy Court stated:

The [Lift Stay Order] entered by this Court with the consent of the parties prohibits

the assertion of the claims proposed in the amended complaint against Hillair. The

language of that order covers claims that have been or could have been asserted in

the California action.

Id. Thus, the Bankruptcy Court specifically prohibited VSP from asserting the claims set forth in
the Second Amended Complaint against Hillair in the California Action. See id.
D. VSP Continues Pursuing Its State Law Claims, and the Bankruptcy Court

Awards Attorney’s Fees to Hillair for VSP’s Violation of the Lift Stay Order
and the Enforcement Order

The California Court subsequently ordered the parties to file the Enforcement Order and
submit a brief explaining how the outcome of the May 1, 2019 hearing impacted, if at all, VSP’s
motion for leave to file the Second Amended Complaint. See Br. of Appellant 19. In VSP’s brief
filed with the California Court (“Supplemental Brief’), VSP asserted that the Enforcement Order
was “void, unenforceable, and rife with error.” Appellant’s App. 0290. VSP also claimed that the
Bankruptcy Court lacked jurisdiction to bar VSP from “pursuing independent state law claims

based upon Hillair’s own tortious misconduct,” and that the Enforcement Order had “no bearing

 

1! Later, in the Lift Stay Reconsideration Order, the Bankruptcy Court explained that it “did not rule on the effect of
all of the orders discussed by Hillair” in its motion to enforce, but instead focused on the language in the Lift Stay
Order, which the Bankruptcy Court “found to be pretty clear.” Lift Stay Reconsideration Order, In re PFO Global
Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Oct. 8, 2019), 6-7, ECF No. 511.

 

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 8of32 PagelD 4629

on the proceedings before [the California Court].” fd.

In response, Hillair filed an emergency motion (“Sanctions Motion”) with the Bankruptcy
Court seeking to enforce the Enforcement Order and sanction VSP for allegedly engaging in “bad-
faith conduct by seeking to end-run the Enforcement Order in California less than a week after its
entry.” /d. at 0280-83. The Bankruptcy Court held a hearing on the motion on June 11, 2019.
Tr. of June 11,2019 Hr’g. During the hearing, Hillair withdrew its request for monetary sanctions
over and above attorney’s fees and costs. Id. at 13:18-24.

Thereafter, the Bankruptcy Court entered the Sanctions Order finding that the
Supplemental Brief violated the Stay Order and Enforcement Order, and that any subsequent
action to bring claims against Hillair in the California Action would be a violation of both of these
orders. Sanctions Order, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex.
June 24, 2019), 2, ECF No. 464. The Bankruptcy Court ordered VSP to pay Hillair’s reasonable
attorney’s fees incurred in connection with the Sanctions Motion from May 9, 2019, through June
11,2019. Id The Bankruptcy Court further ordered Hillair’s counsel to submit sworn declarations
attaching their billing records for fees sought.!? Id. at 3.

E. The Bankruptcy Court Denies VSP’s Enforcement Reconsideration Motion and
Motion for Relief

VSP filed a motion for reconsideration of the Enforcement Order on May 8, 2019

(“Enforcement Reconsideration Motion”). Appellant’s App. at 0254. In the Enforcement

 

2 At the time Appellant filed its brief in the instant appeal, the Bankruptcy Court had not yet determined the amount
of attorney’s fees to be awarded to Hillair. See Br. of Appellee 1-2. Hillair subsequently filed a motion to dismiss
with this Court with respect to the appeal of the Sanctions Order on the grounds that the Sanctions Order “did not
reduce [Hillair’s] award of attorney’s fees to a sum certain, and [therefore,] it is not a final order.” Order, VSP Labs,
fne. v. Hillair Capital Invs., LP, Civil Action No, 3:19-cv-1575-8 (N.D. Tex. Feb. 24, 2020), ECF No. 30. However,
shortly thereafter, the Bankruptcy Court entered the Attorney’s Fees Order, which reduced the Sanctions Order to a
sum certain. /d For that reason, this Court denied the motion to dismiss the appeal of the Sanctions Order. fd. Thus,
the Court will not address this argument in Hillair’s response brief, which was filed prior to this Court’s denial of the
motion to dismiss, as the issue is moot.

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page9of32 PagelD 4630

Reconsideration Motion, VSP argued that: (1) the Bankruptcy Court lacked subject matter
jurisdiction to adjudicate VSP’s state law claims against Hillair that arose from Hiilair’s own
tortious conduct; (2) the Lift Stay Order never held that VSP could not assert claims directly
against Hillair for its own misconduct; and (3) VSP’s claims against Hillair did not belong to the
Trustee. Jd. at 0263-0272. During a hearing on June 7, 2019, the Bankruptcy Court denied the
Enforcement Reconsideration Motion on the record, finding that: (1) the Bankruptcy Court had
jurisdiction to interpret and enforce its prior orders; (2) the language in the Lift Stay Order was
agreed to by the parties, and any attempt to argue the meaning of the terms of the Lift Stay Order
went beyond the proper scope of a motion for reconsideration; and (3) whether VSP’s claims were
direct or derivative was not relevant to the interpretation of the Lift Stay Order and went beyond
the proper scope of a motion for reconsideration. Tr. of June 7, 2019 Hr’g at 6:1-8:11.

On July 26, 2019, VSP filed a motion pursuant to Rules 60(b)(4) and 60(b)(6) of the Federal
Rules of Civil Procedure for relief from the automatic stay, as interpreted by the Enforcement
Order and Enforcement Reconsideration Order (“Motion for Relief”). Appellant’s App. 0375.
VSP asserted that the Bankruptcy Court lacked subject matter jurisdiction to enter the Lift Stay
Order and, therefore, the Lift Stay Order should be declared void. /d. at 0376, 0384. Because VSP
argued that the Lift Stay Order should be declared void, VSP asserted it should be granted relief
under Rule 60(b)(4), which relieves a party from final judgment, order, or proceeding if the
judgment is void. Jd. VSP also asserted that the Enforcement Order deprived VSP of its ability
to pursue legal recourse against Hillair and, therefore, VSP should be granted relief under Rule
60(b)(6), which provides the court with authority to vacate judgments to accomplish justice. id.
at 0389. In denying VSP’s motion, the Bankruptcy Court explained that it had subject matter

jurisdiction to enter the Lift Stay Order as interpreted because the causes of action that VSP

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 10o0f32 PagelD 4631

asserted against Hillair in the Second Amended Complaint were “related to” the bankruptcy case.
Lift Stay Reconsideration Order, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D.
Tex. Oct. 8, 2019), 3, ECF No. 511. The Bankruptcy Court also found that VSP did not present
the “kind of extraordinary circumstances that would justify relief under Rule 60(b)(6).” Jd. at 13.

F, The Bankruptcy Court Caiculates and Awards Attorney’s Fees to Hillair
On November 20, 2019, the Bankruptcy Court conducted a hearing to determine the
amount of attorney’s fees to be awarded to Hillair pursuant to the Sanctions Motion and Sanctions
Order. Tr. of Nov. 20, 2019 Hr’g at 4:6-5:15. After reviewing the relevant billing records and
receiving testimony from the parties, the Bankruptcy Court found that the attorney’s fees incurred
in connection with the Sanctions Motion were reasonable, necessary, and appropriate, and awarded
Hillair $49,075.30 in attorney’s fees and costs. Attorney’s Fees Order, Case No. 17-30355-HDH-
7 (Bankr. N.D. Tex. Dec. 12, 2019), 3, ECF No. 531.
G. VSP Appeals to the District Court
Between June 2019 and December 2019, VSP filed three Notices of Appeal with regard to
the Orders.!> On November 1, 2019, VSP filed its appellant’s brief [ECF No. 9] and designated
the following issues for appeal:
1. Did the bankruptcy court err and exceed its jurisdiction when it adjudicated VSP Labs,
Inc.’s (“VSP”) California state law tort claims against third-party California entity
Hillair Capital Investments LP and Hillair Capital Management LLC (together,
“Hillair”), when such claims have no effect of any kind — actual or conceivable — on
debtor Pro Fit Optix, Inc. (“PFO”) or on the administration of PFO’s bankruptcy estate?
2. Did the bankruptcy court err in ordering VSP to pay third-party Hillair’s attorneys’ fees

that were incurred in connection with briefing the issues associated with the bankruptcy
court’s jurisdiction to adjudicate PFO’s state law tort claims referenced above, either

 

(3 See Notice of Appeal, /n re PFO Global, Inc., Case No, 17-30355-HDH-7 (Bankr. N.D. Tex. June 25, 2019), ECF
No, 465 (appealing the Enforcement Order, Enforcement Reconsideration Order, and Sanctions Order); Notice of
Appeal, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Oct. 21, 2019), ECF No. 314
(appealing the Lift Stay Reconsideration Order); Notice of Appeal, In re PFO Global, Inc., Case No. 17-30355-HDH-
7 (Bankr. N.D, Tex. Dec. 26, 2019), ECF No. 532 (appealing the Attorney’s Fees Order).

10

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page11of32 PagelD 4632

because the bankruptcy court had no jurisdiction over these claims or because Hillair
withdrew its request for’sanctions?

Br. of Appellant 8. After a series of consolidations, the appeal of each Order is now ripe and
pending before this Court. See supra Notes 1-3 and accompanying text.

iil. LEGAL STANDARD

A district court has jurisdiction to hear appeals from “final judgments, orders, and decrees”
of a bankruptcy court. 28 U.S.C.A. § 158(a)(1) (Westlaw through P.L. 116-52). A bankruptcy
court’s “[flindings of fact are reviewed for clear error, and conclusions of law are reviewed de
novo,” Drive Fin. Servs., L.P. v. Jordan, 521 F.3d 343, 346 Gth Cir. 2008) (citing Fed. R. Bankr.
P. 8013). A finding of fact is clearly erroneous when “the reviewing court upon examination of
the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Justiss Oil Co. v. Kerr-McGee Ref. Corp., 75 F.3d 1057, 1062 (Sth Cir. 1996) (citing United States
v. US. Gypsum Co., 333 U.S. 364, 395 (1948)).

Iv. ANALYSIS
A. The Bankruptcy Court’s Jurisdiction to Enter the Lift Stay Order

VSP argues that the Bankruptcy Court did not have jurisdiction to enter the Lift Stay Order
as interpreted to preclude non-debtor VSP from asserting state law claims against non-debtor
Hillair that purportedly “do not relate to or have any conceivable effect on the bankruptcy estate.”
Reply Br. of Appellant 6. The parties have not identified, and the Court’s independent research
has not revealed, a factually analogous case in the Fifth Circuit, or elsewhere, that addresses the
precise issue presented in the instant appeal: whether the Bankruptcy Court had jurisdiction to
enter an order, negotiated and agreed to by the parties, that precludes a non-debtor from asserting

state law claims against a non-debtor in another proceeding.

1]

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page12o0f32 PagelD 4633

(1) Standard of Review

In this case, the key question is whether the Bankruptcy Court had jurisdiction to enter an
order that precluded VSP from asserting state law claims against a non-debtor.
See Appellant’s Br. 6. A “bankruptcy court’s jurisdiction is a legal question reviewed de nove.”
Cole v. Nabors Corp. Servs., Inc. (In re CJ Holding Co.), 597 B.R. 597, 604 (S.D. Tex. 2019)
(citing Wells Fargo Bank, N_A. v. 804 Congress L.L.C. (In re 804 Congress, L.L.C.), 756 F.3d 368,
372-73 (Sth Cir. 2014)), Because the Bankruptcy Court’s jurisdiction is a legal question, the Court
will conduct a de novo review.

(2) The Bankruptcy Court’s Jurisdiction

“A bankruptcy court’s jurisdiction is governed by 28 U.S.C. § 1334.” In re CJ Holding
Co., 597 BR. at 604. Under § 1334(a), a district court has jurisdiction over all cases under title 11.
Wood v. Wood (In re Wood), 825 F.2d 90, 92 (Sth Cir. 1987). Under § 1334(b), a district court
has jurisdiction over (1) civil proceedings “arising under” title 11, (2) civil proceedings “arising
in” a case under title 11, and (3) civil proceedings “related to” a case under title 11. /d (citing
§ 1334(b)). District courts may refer such proceedings to the bankruptcy judges in their district
under 28 U.S.C. § 157(a). Stern v. Marshall, 564 U.S. 462, 473 (2011). Pursuant to § 157(a),
bankruptcy judges “may hear and determine all cases under title 11 and all core proceedings arising
under title 11, or arising in a case under title 11... and may enter appropriate orders and judgments,
subject to review under section 158... .” 28 U.S.C.A. § 157(b)(1) (Westlaw through P.L. 116-
52) (emphasis added). Thus, if a matter is not a case under title 11, a bankruptcy court’s

jurisdiction depends on whether a proceeding is “core” or “non-core.” See id.

12

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page13o0f32 PagelD 4634

Core proceedings include, but are not limited to, the 16 different types of matters
enumerated in § 157(b)(2). Stern, 564 U.S. at 474; § 157(b)(2).""_ If the proceeding is non-core,
but is otherwise “related to” a case under title 11, the bankruptcy judge may “submit proposed
findings of fact and conclusions of law to the district court.” Stern, 564 U.S. at 473 (quoting
§ 157(c)(1)). If a proceeding contains a mixture of core and non-core matters, the court should
divide the matters into their core and non-core components, See Miller v. Boutwell, Owens & Co.
(In re Guynes Printing Co. of Texas, Inc.), No. 15-cv-149-KC, 2015 WL 3824070, at *2 (W.D.
Tex. June 19, 2015) (noting that if a case is a mixture of core and non-core proceedings, the
bankruptcy court can only enter final judgment on the core proceedings); see also Dunmore v.
US., 358 F.3d 1107, 1114 (9th Cir. 2004) (citing Halper v. Halper, 164 F.3d 830, 839 (3d Cir.
1999)) (“When presented with a mixture of core and non-core claims, we must empioy a claim-
by-claim analysis to determine whether the bankruptcy court could enter a final order for that
claim.”).

“For the core matters, a bankruptcy judge can enter a final judgment. For the non-core
proceedings, the bankruptcy court can handle all pretrial matters, and issue findings of fact and
conclusions of law for any dispositive motions that the [district court] will then review de novo.”

In re Guynes Printing Co. of Texas, Inc., 2015 WL 3824070, at *2 (citing § 157(c)(1)). However,

 

4 Even when a bankruptcy court has statutory authority to enter final judgment in a core proceeding, the Supreme
Court has held that there may still be constitutional limitations. Stern, 564 U.S. at 482, 503 (holding that although
§ 157(b\(2)(C) permits a bankruptcy court to enter final judgment on a state law counterclaim that is not resolved in
the process of ruling on a creditor’s proof of claim, Article HI of the Constitution does not). However, because the
Supreme Court’s decision in Stern was narrow, the Court will not consider whether the instant appeal raises
constitutional issues. Tanguy v. West (In re Davis), 538 Fed. Appx. 440, 443 (Sth Cir. 2013), cert. denied sub nom.
Tanguy v. West, 371 U.S, 1163 (2014) [While it is true that Stern invalidated 28 U.S.C. § £57(b)(2)(C) with respect
to ‘counterclaims by the estate against persons filing claims against the estate,’ Stern expressly provided that its limited
holding applies only in that ‘one isolated respect.’”} (citations omitted). Furthermore, even if the Court found that the
instant appeal raised constitutional issues, the Court’s holding would not change because the Supreme Court has held
that Stern claims may be adjudicated by a bankruptcy court with the parties’ consent, as the Court finds in the instant
case, Wellness Int’l Network, Ltd. v. Sharif, 375 U.S. 665, _, 135 S8.Ct. 1932, 1938 (2015); infra Section
IV(A)(2)}(d).

13

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 14of32 PagelD 4635

if the parties consent, the bankruptcy court can adjudicate non-core proceedings. Wellness Int'l
Network, Ltd., 135 5.Ct. at 1940. The Court will consider each aspect of jurisdiction in turn.

a. Did the Bankruptcy Court Have Jurisdiction Pursuant to
§ 1334(a) or § 1334(b)?

In this case, VSP sought to assert California state law claims against Hillair for intentional
interference with contractual relations, aiding and abetting fraudulent transfer, and unfair business
practices. Br. of Appellant 17. Because these California state law claims were asserted by a non-
debtor (VSP) against another non-debtor (Hillair) and, therefore, did not “arise under” title 11, the
Bankruptcy Court did not have jurisdiction under § 1334(a) to preclude VSP from asserting these
claims. § 1334(a) (Westlaw through P.L. 116-52). Thus, the Court must determine whether the
proceeding at issue was a core proceeding “arising under title 11” or “arising in a case under title
11,” or a non-core proceeding “related to a case under title 11.” $§ 157(b)(1) and (c)(1).

b. Was the Proceeding “Core” or “Non-core”?

“{A] proceeding is core under section 157 if it invokes a substantive right provided by
title 11 or if it is a proceeding that, by its nature, could arise only in the context of a bankruptcy
case,” In re Wood, 825 F.2d at 97. “Core proceedings include, but are not limited to... motions
to terminate, annul, or modify the automatic stay.” §§ 157(b)(2) and (b)(2)(G). “Ifthe proceeding
does not invoke a substantive right created by the federal bankruptcy law and is one that could
exist outside of bankrupicy[,] it is not a core proceeding; it may be related to the bankruptcy
because of its potential effect, but under section 157(c)(1), it is an ‘otherwise related’ or non-core
proceeding.” In re Wood, 825 F.2d at 97 (emphasis in original).

Here, the Bankruptcy Court found that because “[t]his matter arose in the context of a
motion for relief from the automatic stay, .. . [the Bankruptcy Court] clearly had core jurisdiction

pursuant to 28 U.S.C, § 157(b)(2)(G).” Lift Stay Reconsideration Order, Jn re PFO Global, Inc.,

14

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 15o0f32 PagelD 4636

Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Oct. 8, 2019), 2, ECF No. 511. Although a motion
for relief from automatic stay is a core proceeding under § 157(b)(2)(G), the inquiry does not end
there. The critical issue is whether the Bankruptcy Court had jurisdiction to enter such order with
language that precluded VSP from asserting state law claims against Hillair in the California
Action. See In re Guynes Printing Co. of Texas, Inc., 2015 WL 3824070, at *2 (noting that when
a case contains a “mixture of core and non-core matters,” the bankruptcy court can only issue
findings of fact and conclusions of law for the non-core proceedings); see also Rinaldi v. HSBC
Bank USA, N.A. (in re Rinaldi), 487 B.R. 516, 525 (Bankr. E.D. Wis. 2013) (citing, among other
authorities, Halper, 164 F.3d at 839) (“When faced with a combination of core and non-core
claims, ‘the better approach in a mixed core and non-core proceeding is for the bankruptcy court
to determine the extent of its jurisdiction with respect to each claim. It should then enter a final
judgment with respect to only those claims that are truly core matters and should forward a report
and recommendation to the district court on the non-core but ‘related to’ claims.’”).

The Court finds that the Lift Stay Order contains a mixture of core and non-core matters.
The modification of the automatic stay is core because “motions to terminate, annul, or modify the
automatic stay” are core proceedings under § 157(b)(2)(G). § 157(b)(2)(G). However, the state
law claims at issue are not core because they did not “arise in a bankruptcy case or under title 11.”
see Stern, 564 U.S. at 476. Indeed, if Debtor had not filed for bankruptcy, VSP could still assert
its claims against Hillair in California state court, which makes it clear that such claims are not
“core.” See in re Wood, 825. F.2d at 97. Thus, the Bankruptcy Court was not acting pursuant to
its jurisdictional authority under § 157(b)(1) when it entered the language at issue in the Lift Stay
Order. See Joyner v. SFL. & SLL, LEC, 485 B.R. $38, 561 (W.D, La. 2013) (citing Stern, 564

U.S. 462) (“A Bankruptcy court lacks authority under Article TI to enter a final judgment for

15

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 16 of32 PagelD 4637

claims that arise under state law.”). Accordingly, the Court must next determine whether the state
law claims were “related to” the title 11 case such that the Bankruptcy Court had jurisdictional
authority pursuant to § 157(c)(1) to enter the Lift Stay Order,

c. Did the Bankruptcy Court Have “Related to” Jurisdiction
Pursuant to § 157(c)(1)?

“Proceedings ‘related to’ the bankruptcy include . . . suits between third parties which have
an effect on the bankruptcy estate.” Celotex Corp. v. Edwards, 514 U.S. 300, 307 n.5 (1995)
(citing 1 Collier on Bankruptcy { 3.01f[1][c]fiv], p. 3-28 (15th ed. 1994)); see also TMT
Procurement Corp. v. Vantage Drilling Co. (In re TMT Procurement Corp.), 764 F.3d 512, 323
(5th Cir. 2014) (quoting In re Wood, 825 F.2d at 93) (“A matter is ‘related to’ the bankruptcy if
‘the outcome of that proceeding could conceivably have any effect on the estate being administered
in bankruptcy.’”) (emphasis in original). “‘Related to’ jurisdiction has been defined quite broadly
... [but] cannot be limitless.” U.S., Internal Revenue Serv. v. Prescription Home Health Care,
Inc. (nre Prescription Home Health Care, Inc.), 316 F.3d 542, 547 (Sth Cir. 2002) (citing Celotex
Corp., 514 U.S. at 308). “For jurisdiction to attach, the anticipated outcome of the action must
both (1) alter the rights, obligations, and choices of action of the debtor, and (2) have an effect on
the administration of the estate.” Bass v. Denney (In re Bass), 171 F.3d 1016, 1022 (5th Cir. 1999).
“Tt is well-established that, to be ‘related to’ a bankruptcy, it is not necessary for the proceeding to
be against the debtor or the debtor’s property.” Jn re Prescription Home Health Care, Inc.,
316 F.3d at 547 (citing Celotex Corp., 514 U.S. at 308).

In the Lift Stay Reconsideration Order, the Bankruptcy Court determined it had “related

to” jurisdiction because it found that “the outcome of VSP’s causes of action against Hillair in the

 

In the alternative, the Court finds that the Bankruptcy Court acted pursuant to a core proceeding when entering the
Lift Stay Order because it was an order modifying the automatic stay, which is a core proceeding under § 157(b)(2)(G).
§ 157(b}(2)(G).

16

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page17 of 32 PagelD 4638

Second Amended Complaint could conceivably have an effect on the Debtor’s estate being
administered in bankruptcy.” Lift Stay Reconsideration Order, fn re PFO Global, Inc., Case No.
17-30355-HDH-7 (Bankr. N.D. Tex. Oct. 8, 2019), 11, ECF No. 511. Specifically, the Bankruptcy
Court found that if Hillair “is found to be independently liable for some portion of the damages
that are the subject of the Second Amended Complaint, it could reduce the amount of damages
that the Debtor could be found liable for.” /d. at 12 (citing, among other authorities, Randall &
Blake, Inc. v. Evans (In re Canion), 196 F.3d 579 (Sth Cir. 1999)) (noting that courts have found
that “related to” jurisdiction exists in similar circumstances). The Bankruptcy Court also found
that if Hillair “is somehow found jointly liable for damages to VSP, it could result in a contribution
claim between Hillair and the Debtor, which could be complicated by VSP’s intention to assert
rights to setoff and recoupment against the Debtor’s Counterclaims that have been sold to
Hillair.” 7d.

The Court agrees with the Bankruptcy Court’s findings. While it is possible that VSP’s
claims against Hillair would not impact the bankruptcy estate, “jurisdiction will attach on finding
of any conceivable effect” on the bankruptcy estate. In re Canion, 196 F.3d at 586-87 (emphasis
in original); In re Wood, 825 F.2d at 93 (“Although we acknowledge the possibility that this suit
may ultimately have no effect on the bankruptcy, we cannot conclude, on the facts before us, that
it will have no conceivable effect.”) (emphasis in original). As the Bankruptcy Court noted, the
California Action presents an “interconnected web of interests,” and it is indeed conceivable that
VSP’s claims against Hillair could have an effect on the Debtor’s estate. Lift Stay Reconsideration
Order, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Oct. 8, 2019), 11,
ECF No. 511. In fact, each claim asserted against Hillair in the Second Amended Complaint is

clearly intertwined with the Debtor’s alleged misconduct. See Appellant’s App. 0240 (Fifth Cause

17

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page18 of 32 PagelD 4639

of Action for Intentional Interference with Contractual Relations (asserted against Hillair):
“Hillair’s intentional acts caused [Debtor’s] breach of the Agreement... .”); id. 0240-41 (Sixth
Cause of Action for Aiding and Abetting Fraudulent Transfer (asserted against Hillair): “Hiliair
substantially encouraged and assisted [Debtor] in filing for bankruptcy and selling its claims
against VSP to Hillair in order for [Debtor] to escape any liability owed to VSP and to wrongfully
preclude VSP’s recovery of any damages against [Debtor] in this lawsuit.”); id at 0241 (Seventh
Cause of Action for Unfair Business Practices (asserted against Debtor and Hillair): “[Debtor]
and Hillair engaged in unfair competition . . . in that they used unfair, unlawful, and/or fraudulent
business practices... .”). For these reasons, the Court finds that the Bankruptcy Court had non-
core, but otherwise “related to,” jurisdiction over the state law claims asserted against Hillair in
the Second Amended Complaint.

A bankruptcy judge’s jurisdiction, however, over non-core proceedings that are otherwise
“related to” a case under title 11 is limited. Stern, 564 U.S. at 473, As discussed above, “[a]bsent
consent, bankruptcy courts in non-core proceedings may only ‘submit proposed findings of fact
and conclusions of law,’ which the district courts review de novo.” Wellness Int'l Network, Lid,
135 S.Ct. at 1940 (quoting § 157(c)(1}). Thus, the Bankruptcy Court’s authority to enter the Lift
Stay Order turns on whether the parties consented. Jd. at 1947.

d. Did the Parties Consent to the Entry of the Lift Stay Order?

In a non-core proceeding, a bankruptcy court’s authority is limited to submitting proposed
findings of fact and conclusions of law to the district court for review, unless the parties consent,
as summarized by the Supreme Court in Wellness Int’l Network, Ltd.:

Congress gave bankruptcy courts the power to “hear and determine” core

proceedings and to “enter appropriate orders and judgments,” subject to appellate

review by the district court. § 157(b)(1); see § 158. But it gave bankruptcy courts

more limited authority in non-core proceedings: They may “hear and determine”
such proceedings, and “enter appropriate orders and judgments,” only “with

18

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page19o0f32 PagelD 4640

consent of all the parties to the proceeding.” § 157(c)(2). Absent consent,

bankruptcy courts in non-core proceedings may only “submit proposed findings of

fact and conclusions of law,” which the district courts review de novo. § 157(c)(1).

Id. at 1940. “{A] litigant’s consent—whether express or implied—-must still be knowing and
voluntary.” /d. at 1948. “[T]he key inquiry is whether ‘the litigant or counsel was made aware of
the need for consent and the right to refuse it....’” Jd. (citing Roell v. Withrow, 538 U.S. 580,
590 (2003)).

Here, the Bankruptcy Court found that the parties expressly agreed and therefore consented
to the language of the Lift Stay Order. Appellant’s App. 0416-17. It is undisputed that the parties
consented to the entry of the Lift Stay Order.'° The Bankruptcy Court specifically found the
following:

[T]he Court notes that VSP consented to this Court’s determination in the matter

disposed of in the [Lift Stay Order] by seeking relief from the stay and by expressly

agreeing to the terms contained in that order. That order was an agreed order
between VSP and Hillair, and was submitted to the Court for approval. ... The

Court did not choose the specific language of that order; the parties negotiated and

agreed to that language, and the Court approved it.

Id.
Furthermore, the transcript of the August 23, 2017 hearing on the Lift Stay Motion

confirms that the parties negotiated the language of the Lift Stay Order and expressly consented to

 

'6 Although VSP does not dispute that it agreed to the language in the Lift Stay Order, VSP asserts that it did not agree
to waive its state law claims against Hillair because at the time the Lift Stay Order was entered, Hillair did not yet
know of the facts giving rise to such claims. See Br. of Appellant 14. However, in the context of a bargained-for
exchange, it is not uncommon for a party to waive potential future claims, whether known or unknown. See, @.g.,
Keck, Mahin & Cate v. Nat'l Union Fire Ins. Co of Pittsburgh, 20 8.W 3d 692, 698 (Tex. 2000) (citations omitted)
(“Although releases often consider claims existing at the time of execution, a valid release may encompass unknown
claims and damages that develop in the future.”), Courts have upheld settlement agreements containing similar
language releasing future claims. See, eg., CIC Property Owners v. Marsh USA Inec., 460 F.3d 670, 671, 673 (3th
Cir. 2006) (holding settlement agreement releasing known and unknown claims “that have been or could have been
brought” was enforceable when parties were represented by counsel, and precluded claim brought by plaintiff after
settlement agreement was executed). Moreover, the issue here is not whether VSP consented to the potential future
consequences of entering the Lift Stay Order, but whether VSP consented to the entry of the Lift Stay Order. See
Wellness Int'l Network, Ltd, 135 S.Ct. at 1940 (citing § 157(c)(2)) (finding that bankruptcy courts can “enter
appropriate orders and judgments” in non-core proceedings with the parties’ consent). It is clear that VSP consented
to the entry of the Lift Stay Order. See, e.g., Tr. of Aug. 23, 2017 Hr’g at 3:24-6:4,

19

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 20o0f32 PagelD 4641

its entry by the Bankruptcy Court. Tr. of Aug. 23, 2017 Hr’g, at 5:3-6 (Counsel for VSP, stating,
“T think all parties are in agreement that the California action can proceed...”); id. at 5:24-6:1
(Counsel for VSP, stating, “With respect to the limited objection filed by Hillair, we have
exchanged and agreed on some proposed language in the form of an order.”); id at 14:8-13
(Counsel for Hillair, stating, “[W]e have mutually agreed that the other side could pursue its claims
and set up rights and recoupment rights . .. and we have a form of agreed order... .”); id at 12:6-
8 (Counsel for Trustee, referring to the proposed order “that has been agreed to by VSP and
Hillair’”).

The Court finds that the parties expressly consented, and that such consent was knowing
and voluntary. Even if the Court did not find express consent (which it does), the Court also finds
implied consent because VSP (1) requested that the automatic stay be lifted, participated in the
automatic stay proceedings, did not object to or oppose the entry of the Lift Stay Order, and
continued to seek relief from the Bankruptcy Court by filing a Rule 12(b)(6) motion; (2) was
represented by experienced and sophisticated bankruptcy counsel; and (3) negotiated and jointly
proposed the very language at issue in the Lift Stay Order and requested the Bankruptcy Court to
include such language in the Lift Stay Order. See, e.g., Saenz v. Gomez (In re Saenz), 899 F.3d
384, 390-91 (Sth Cir. 2018) (finding implied consent when, among other factors, appellant was
represented by experienced bankruptcy counsel and sought affirmative relief by filing Rule
12(b)(6) motions); In re Mosher, 578 B.R. 765, 771 (Bankr. S.D. Tex. 2017) Ginding implied
consent when parties participated in automatic stay proceedings and did not object to bankruptcy
court’s authority to enter final order to lift the automatic stay). For these reasons, the Court finds
that the parties knowingly and voluntarily consented to the entry of the Lift Stay Order, and,

accordingly, the Bankruptcy Court had jurisdiction to enter the Lift Stay Order.

20

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 21o0f32 PagelD 4642

B. The Bankruptcy Court’s Interpretation of the Lift Stay Order

VSP argues that the Bankruptcy Court erroneously held that the language of the Lift Stay
Order barred VSP from asserting direct claims against Hillair in the California Action.
Br. of Appellant 14. To resolve this issue, the Court must first identify the correct standard of
review, which the parties dispute.

(1) Standard of Review

VSP argues that a bankruptcy court’s interpretation of its own orders regarding purely legal
issues are reviewed de novo, id. at 9, while Hillair argues that a bankruptcy court’s interpretation
of its own orders is entitled to substantial deference and is reviewed for an abuse of discretion, Br.
of Appellee 4. When litigants dispute whether the standard of review with respect to a bankruptcy
court’s interpretation of its own orders is de novo or substantial deference, the Fifth Circuit has set
forth the “proper reconciliation of these two positions.” New Nat’! Gypsum Co. v. Nat'l Gypsum
Co, Settlement Trust (In re Nat'l Gypsum Co.), 219 F.3d 478, 484 (Sth Cir. 2000). The district
court reviews any legal issues de nove, but defers to the bankruptcy court’s reasonable resolution
of any ambiguities in its own orders. See id; Morrison v. Brousseau, 377 B.R. 815, 821
(E.D. Tex. 2007). However, because textual interpretation of a court order is ultimately a legal
question, an order “must truly be ambiguous . . . even in light of other documents in the record”
before deferring to the bankruptcy court’s interpretation of that order. In re Nat’l Gypsum Co.,
219 F.3d 478 at 484. Because the Court finds that the language of the Lift Stay Order is
unambiguous, the Court will conduct a de novo review.

(2) Interpretation of the Lift Stay Order

The Court is asked to determine whether the Bankruptcy Court properly concluded that the
below paragraph from the Lift Stay Order (“Paragraph”) prohibits VSP from asserting direct

claims against Hillair in the California Action:

21

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 22 of 32 PagelD 4643

ORDERED, ADJUDGED, AND DECREED, that the Motion for Relief From Automatic

Stay filed by VSP Labs, Inc., is GRANTED with conditions. The automatic stay is

modified in the above-styled case so that VSP Labs, Inc. may liquidate the amount of its

affirmative claims against Pro Fit Optix, Inc. (“PFO”) for the purpose of asserting its rights
to setoff and recoupment in Case No. 34-2013-00153788, pending in the Superior Court of

California, in and for the County of Sacramento, styled VSP Labs, Inc. v. Pro Fit Optix, et

al. (the “California Action{”}); provided, however, that to the extent monetary damages are

awarded to VSP Labs, Inc. in excess of any monetary damages awarded to Hillair Capital

Investments LP or Hillair Capital Management LLC (“Hillair’”’), or PFO in the California

Action, the excess amount may only be enforced through a proof of claim filed in the

above-styled and ~—numbered case, and, without affecting VSP’s rights of setoff or

recoupment in defense of claims in the California Action, no money damages or other

amounts of any kind may be recovered from Hillair under any circumstance on account of

any claims that have been or could have been asserted in the California Action[.]
Lift Stay Order, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Sept. 7,
2017), 1, ECF No. 273. To interpret the Paragraph, the Court will apply traditional rules of contract
interpretation. Bourbon Saloon, Inc. v. Absinthe Bar, L.L.C. (in re Bourbon Saloon, Inc.), 647
Fed. Appx. 342, 348 (5th Cir, Apr. 28, 2016) (applying general principles of contract interpretation
to determine meaning of an agreed order); Consumer Protection Financial Bureau v. Klopp, 957
F.3d 454, 462-63 (4th Cir. 2020) (applying traditional rules of contract interpretation to determine
meaning of a negotiated court order).

The beginning of the second sentence indicates that the automatic stay is modified so that
Debtor may assert its rights to setoff and recoupment in the California Action. Lift Stay Order, in
re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Sept. 7, 2017), 1, ECF No.
273. (“The automatic stay is modified ...so that [VSP]... may liquidate the amount of its
affirmative claims against ... [Debtor] .. . for the purpose of asserting its rights to setoff and
recoupment... .”).

Immediately after the semi-colon, the sentence contains a proviso (“provided, however,

that to the extent ....”). /d. at 2. This is critical to the interpretation of the sentence because the

proviso places conditions on the preceding text (i.e. modifying the automatic stay). Jd. As courts

22

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 23 0f32 PagelD 4644

have noted, a proviso places a condition on the text that precedes the proviso. See, ¢.g.,
Chesapeake Energy Corp. v. Bank of New York Mellon Trust Co., 773 F.3d 110, 115 (2d Cir. 2014)
(noting that a proviso introduces a condition that narrows the broader initial proposition); see also
A. Scalia & B. Garner, Reading Law: The Interpretation of Legal Texts 154 (2012) (explaining
the “proviso canon” and noting that a proviso is a clause that introduces a condition by the word
“provided” and “modifies the immediately preceding language”).

Here, the proviso sets forth two conditions for lifting the automatic stay. Lift Stay Order,
In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. Sept. 7, 2017), 2, ECF
No, 273. First, if VSP is awarded monetary damages in excess of any monetary damages awarded
to Hillair or Debtor in the California Action, the excess amount may only be enforced through a
proof of claim with the Bankruptcy Court. Id (“provided, however, that to the extent monetary
damages are awarded to [VSP]... in excess of any monetary damages awarded to [Hillair] . . . or
[Debtor] . . . the excess amount may only be enforced through a proof of claim... .”). Second,
money damages may not be recovered from Hillair in the California Action. /d (“provided,
however, that... no money damages or other amounts of any kind may be recovered from Hillair
under any circumstance on account of any claims that have been or could have been asserted in
the California Action”). Jd.

The Court’s conclusion as to the effect of the proviso is consistent with the first sentence
of the Paragraph, which indicates that the lift of the automatic stay is subject to conditions. Jd. at 1
(““ORDERED, ADJUDGED, AND DECREED, that the Motion for Relief From Automatic Stay
filed by VSP Labs, Inc., is GRANTED with conditions.”) (emphasis added),

After reviewing the plain language of the Lift Stay Order, applying the relevant canon of

interpretation, and considering the impact of the proviso on the overall meaning of the Paragraph,

23

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 24 of 32 PagelD 4645

the Court finds that the Lift Stay Order is unambiguous. Because the lift of the automatic stay is
subject to the condition that VSP cannot recover money damages from Hillair “under any
circumstance on account of any claims that have been or could have been asserted,” VSP is
precluded from asserting direct claims against Hillair in the California Action. /d. at 2.

VSP argues that given the procedural posture of the case at the time the Lift Stay Order
was entered, the language was only intended to cover claims related to Debtor’s wrongdoing.
Appellant’s Br. 14. However, because the Court finds that the language of the Lift Stay Order is
unambiguous, the Court will not consider extrinsic evidence. See, e.g., Dean v. City of Shreveport,
438 F.3d 448, 460-61 (5th Cir. 2006) (noting that under general principles of contract
interpretation, extrinsic evidence is not considered unless the document is ambiguous).

Moreover, even if the Court found that the Lift Stay Order was ambiguous (which it does
not), the Court would defer to the Bankruptcy Court’s interpretation under the applicable standard
of review. Jn re Nat’l Gypsum Co., 219 F.3d 478 at 484. Thus, the result would be the same. For
the foregoing reasons, the Court affirms the Enforcement Order.

Cc. Enforcement Reconsideration Order

VSP also appeals the Enforcement Reconsideration Order. The Court reviews the denial
ofa motion for reconsideration for an abuse of discretion. Life Partners Creditors’ Trust v. Cowley
(in re Life Partners Holdings, Inc.), 926 F.3d 103, 128 (Sth Cir. 2019) (citing ICEE Distribs., Inc.
v. J&J Snack Foods Corp., 445 F.3d 841, 847 th Cir. 2006)). For the reasons stated in Sections
IV(A)-(B), supra, and in the June 7, 2019 transcript of the hearing on this matter, the Court finds
no abuse of discretion. Tr. of June 7, 2019 Hr’g. To the extent VSP contests the Bankruptcy
Court’s legal conclusions that underlie its decision to deny the Enforcement Reconsideration
Motion, the Court has conducted a de novo review of the relevant conclusions and affirms the

Bankruptcy Court’s legal conclusions for the reasons stated herein and in the record in this case.

24

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 25 of32 PagelD 4646

D. Sanctions Order and Attorney’s Fees Order

VSP also appeals the Sanctions Order and Attorney’s Fees Order. VSP appealed the
Attorney’s Fees Order after submitting its brief to this Court and, as explained above, the Court
consolidated that appeal under the above-styled civil action number. See supra Note 3 and
accompanying text. However, VSP did not provide any separate or supplemental briefing in
support of its appeal of the Attorney’s Fees Order. Issues raised on appeal, but not briefed, are
waived. See Patterson v. Mobil Oil Corp., 335 F.3d 476, 483 n.5 (5th Cir. 2003) (citation omitted).
Nevertheless, the Court will consider the appeal of the Attorney’s Fees Order given that it relates
to the Sanctions Order, which was briefed.

(1) Standard of Review

The Court reviews a bankruptcy court’s imposition of sanctions and award of attorney’s
fees for an abuse of discretion. Cadle Co. v. Pratt (In re Pratt), 524 F.3d 580, 584 (5th Cir. 2008)
(citing Coie v. Sadkin (In re Sadkin)), 36 F.3d 473, 475 (Sth Cir. 1994) & In re Cahill, 428 F.3d
536, 539 (Sth Cir. 2005)). “A bankruptcy court abuses its discretion when it ‘(1)} applies an
improper legal standard or follows improper procedures in calculating the fee award or (2) rests
its decision on findings of fact that are clearly erroneous.’” Gassaway v. TMGN 121, LLC,
No. 5:19-cv-082-H, 2020 WL 789199, at *6 (N.D. Tex. Feb. 18, 2020) (citing Caplin & Drysdale
Chartered v. Babcock & Wilcox Co. (In re Babcock & Wilcox Co.), 526 F.3d 824, 826 (Sth Cir.
2008)).

(2) Sanctions Order
Bankruptcy courts may award attorney’s fees pursuant to statute or pursuant to their
inherent authority. 11 U.S.C. § 105(a) provides as follows:
The court may issue any order, process, or judgment that is necessary or appropriate

to carry out the provision of this title. No provision of this title providing for the
raising of an issue by a party in interest shall be construed to preclude the court

25

 

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 26 of 32 PagelD 4647

from, sua sponte, taking any action or making any determination necessary or
appropriate to enforce or implement court orders or rules, or to prevent an abuse of
process.

(Westlaw through P.L. 116-58). Under this section, “a court can issue any judgment necessary or
appropriate to carry out the requirements of the code.” In re Rodriquez, 517 B.R. 724, 729 (Bankr.
S.D. Tex. 2014) (emphasis added). “Any judgment would include any remedy available in a
private cause of action, including attorney’s fees.” fd. A bankruptcy court may impose attorney’s
fees without finding bad faith. fd at 729-30 (noting that a court does not need to make a finding
of bad faith to award attorney’s fees and finding that compensating attorney’s fees is an appropriate
remedy when a party violates a court order).

Courts may also impose sanctions pursuant to their inherent authority. See Carroll v.
Jaques Admiralty Law Firm, P.C., 110 F.3d 290, 292 (Sth Cir. 1997). The inherent power of the
court to sanction conduct applies to bankruptcy courts. Schermerhorn v. Kubbernus (In re Skyport
Glob. Comme’n, Inc.}, 642 F. App’x. 301, 303 (Sth Cir. 2016) (citing Citizens Bank & Tr Co. v.
Case (In re Case), 937 F.2d 1014, 1023 (Sth Cir. 1991)). Although bankruptcy courts must make
a finding of bad faith to impose sanctions pursuant to their inherent authority, bad faith may be
inferred. fn re Keating, Civ. A. No. 6:16-mc-00005, 2016 WL 8808668, *6 (W.D. La. Nov. 16,
2016) (noting that it is unnecessary for a court to make a specific finding of bad faith when bad
faith may be inferred from the record).!”

Here, VSP argues that the Sanctions Order should be reversed because (1) the Bankruptcy
Court lacked jurisdiction te adjudicate VSP’s state law claims against Hillair; (2) Hillair

voluntarily withdrew its request for sanctions during the June 11, 2019 hearing on Hillair’s

 

'7 See also In re Skyport Glob. Commce’n, Inc., 642 F. App’x 301 at 303-04 (finding that appellant’s argument that
bankruptcy court erred by failing to make specific findings of bad faith was without merit because the bankruptcy

court found that appellant violated a court order and the bankruptcy code, which was sufficient to support a finding of
bad faith).

26

 

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 27 of32 PagelD 4648

Enforcement Motion; and (3) the Bankruptcy Court did not make a specific finding of bad faith.
Br. of Appeliant 31-32; Reply Br. of Appellant 26-27.

The Court disagrees. As stated herein, the Court finds that the Bankruptcy Court had
jurisdiction to enter the Lift Stay Order as interpreted. Supra, Section IV(A). And, although it is
undisputed that Hillair withdrew its request for sanctions “over and above” attorney’s fees and
costs, Hillair did not withdraw its request for reimbursement of attorney’s fees and costs incurred
in connection with the Sanctions Motion. Tr. of June 11, 2019 Hr’g at 13:18-21 (‘[W]e’re going
to back off our request for any monetary sanction over and above an award of fees and costs
incurred by Hiillair in conjunction with bringing this proceeding . .. .”) (emphasis added).

Finally, a bankruptcy court is not required to make a specific finding of bad faith to order
the payment of reasonable attorney’s fees when it finds a violation of a court order. in re
Rodriquez, 517 B.R. at 729,

In its Sanctions Order, the Bankruptcy Court ruled:

[U]pon the arguments and representations of counsel at the hearing .. . and after
due deliberation and sufficient cause appearing therefor, the Court finds as foilows:

A. VSP’s Supplemental Brief was a violation of the [Lift Stay Order].

B. VSP’s Supplemental Brief was a violation of the [Enforcement Order].

C. Any subsequent actions by VSP to bring claims against Hillair in the case
styled VSP Labs, Inc. v. Pro Fit Optix, Inc., et al., Case No. 34-2013-
00153788, pending in the Superior Court of the State of California, County
of Sacramento, as described in the [Lift] Stay Order, would be a violation
of the [Lift] Stay Order and the Enforcement Order.

Sanctions Order, In re PFO Global, Inc., Case No. 17-30355-HDH-7 (Bankr. N.D. Tex. June 24,
2019), 2, ECF No. 464. Based on these findings, the Bankruptcy Court ordered VSP to pay

Hillair’s reasonable attorney’s fees incurred in connection with the Sanctions Motion. [a at 3.

27

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 28 of 32 PagelD 4649

Under § 105(a), the Bankruptcy Court had authority to award attorney’s fees without
making a finding of bad faith. In re Rodriquez, 517 B.R. at 729 (finding that court orders may not
be violated without recourse and awarding attorney’s fees is an appropriate remedy). For these
reasons, the Court finds that the Bankruptcy Court did not abuse its discretion by entering the
Sanctions Order and awarding reasonable attorney’s fees to Hillair.'® To the extent VSP contests
the Bankruptcy Court’s legal conclusions that underlie its decision to enter the Sanctions Order,
the Court has conducted a de novo review of the relevant conclusions and affirms the Bankruptcy
Court’s legal conclusions for the reasons stated herein and in the record in this case.

(3) Afttorney’s Fees Order

“Tn this circuit, courts apply a two-step method for determining a reasonable attomey’s fee
award.” MetroPCS v, Thomas, No, 3:18-mc-0037-8, 2020 WL 1666538, at *2 (N.D. Tex. Apr. 3,
2020) (quoting Combs v. City of Huntington, 829 F.3d 388, 391 (Sth Cir. 2016)). First, the court
must calculate the lodestar. /d. (quoting Jimenez v. Wood Cty., 621 F.3d 372, 379 (Sth Cir. 2010)).
Second, “[a]fter calculating the lodestar, the court can adjust the lodestar amount based on the
twelve factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (Sth
Cir. 1974) ....” /d., 2020 WL 1666538, at *3 (citation omitted). The Court will consider each
step in turn.

a. ‘ Lodestar Calculation

The lodestar “is equal to the number of hours reasonably expended multiplied by the
prevailing hourly rate in the community for similar work.” Jd, 2020 WL 1666538, at *2 (citing

Jimenez, 621 F.3d at 379) (internal quotation marks omitted). “While ‘the reasonable hourly rate

 

18 Alternatively, the Bankruptcy Court’s finding that VSP violated two of its court orders sufficiently supports an
inference of bad-faith conduct. In re Skyport Glob. Comme’n, Inc., 642 F. App’x at 303-04. Bankruptcy courts may
impose attorney’s fees pursuant to their inherent authority when bad-faith conduct is inferred. fd; Inre Keating, 2016
WL 8808668, *6.

28

 

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 29 o0f32 PagelD 4650

for a community is established through affidavits of other attorneys practicing there,’ the ‘{c]ourt
... May use its own expertise and judgment to make an appropriate independent assessment of the
hourly rates charged for the attorneys’ services.’” Jd (quoting Dartson v. Villa, No. 3:17-cv-569-
M, 2018 WL 4002474, at *2 (N.D. Tex. Aug 22, 2018)).

Here, the Bankruptcy Court conducted an extensive hearing in which the relevant billing
records were admitted into evidence and the lawyers who oversaw billing on the matter were
questioned under oath with respect to their expertise, experience, billing rates, and hours spent.
Tr. of Nov. 20, 2019 Hr’g. Based on the record, the Court finds that the Bankruptcy Court did not
abuse its discretion in finding that the lawyers’ billing rates and the time spent on the matter were
reasonable.

b, Johnson Factors

In Johnson, the Fifth Circuit set forth twelve factors that the court can use to adjust the
lodestar amount. Metro PCS, 2020 WL 1666538, at *3. The court must “provide a concise but
clear explanation of its reasons for the fee award.” Jd (quoting Hensley v. Eckerhart, 461 U.S.
424, 437 (1983)). However, the court’s findings “need not be ‘excruciatingly explicit in this area,”
and the court commits no error by ‘omit[ting] discussion of one of the Johnson factors so long as
the record clearly indicates that the . . . court has utilized the /ohnson framework as the basis of
its analysis.’” Jd. (citing FTC v. Nat’l Bus. Consultants, Inc., No. 08-30320, 2008 WL 5068620,
at *2 (5th Cir. Dec. 1, 2008)). “In fact, ‘there is a strong presumption that the lodestar figure is
reasonable,’ Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554 (2010), and the... court commits
no error so long as the court ‘sufficiently considered the appropriate criteria.’” /d. (citing Serna v.
Law Office of Joseph Onwuteaka, P.C., 614 F. App’x 146, 157 (th Cir. 2015)) (internal quotation

marks omitted). .

29

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 300f32 PagelD 4651

Here, the transcript of the proceeding before the Bankruptcy Court demonstrates that the
Bankruptcy Court heard testimony from the witnesses with respect to all of the Johnson factors:
(1) the time and labor required, see Tr. of Nov. 20, 2019 Hr’g at 14:2-18, 16:19-17:14, 18:15-
21:19, 24:1-2, 36:1-40:1; (2) the novelty and difficulty of the questions, see id. at 24:3-11; (3) the
skill requisite to perform the legal service properly, see id. at 24:12-15; (4) the preclusion of other
employment by the attorney due to acceptance of the case, see id. at 24:20-24; (5) the customary
fee, see id. at 10:10-18, 12:6-12, 22:25-23:15, 24:25-25:2, 31:11-18; (6) whether the fee is fixed
or contingent, see id. 25:3-5; (7) time limitations imposed by the client or the circumstances, see
id. 25:6-19; (8) the amount involved and the results obtained, see id at 25:20-25; (9) the
experience, reputation, and ability of the attorneys, see id at 8:17-10:9, 26:1-4, 29:15-
31:10; (10) the “undesirability” of the case, see id. at 26:5-6; (11) the nature and length of the
professional relationship with the client, see id. at 26:7-10; and (12) awards in similar
cases, see id, at 26:11-17.

After considering the evidence presented and applying the Johnson factors, the Bankruptcy
Court found that the attorney’s fees and costs were reasonable, necessary, and appropriate, and
that no downward adjustments were necessary. /d. at 54:13-58:13; Attorney’s Fees Order, No. 17-
30355-HDH-7 (Bankr. N.D. Dec. 12, 2019), 3, ECF No. 531. Based on the record, the Court finds
that the Bankruptcy Court did not abuse its discretion in finding that the attorney’s fees and costs
incurred by Hillair were reasonable, necessary, and appropriate. Attorney’s Fees Order, No. 17-
30355-HDH-7 (Bankr. N.D. Dec. 12, 2019), ECF No. 531. To the extent VSP contests the
Bankruptcy Court’s legal conclusions that underlie its decision to enter the Attorney’s Fees Order,
the Court has conducted a de novo review of the relevant conclusions and affirms the Bankruptcy

Court’s legal conclusions for the reasons stated herein and in the record in this case.

30

 

 

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 31of32 PagelD 4652

K. Lift Stay Reconsideration Order

VSP argues that the Bankruptcy Court’s denial of its Motion for Relief, in which VSP
sought relief pursuant to Rules 60(b)(4) and 60(b)(6), should be reversed because (1) the
Bankruptcy Court did not have subject matter jurisdiction to enter the Lift Stay Order, and (2) the
Bankruptcy Court’s interpretation of the Lift Stay Order resuited in the “deprivation of legal
recourse” that constitutes extraordinary circumstances that justify relief. See Reply Br. of
Appellant 24-25. The Court reviews the denial of a Rule 60(b)(4) motion de novo and the denial
of Rule 60(b)(6) relief for abuse of discretion. Callon Petroleum Co. v. Frontier Ins., 351 F.3d
204, 208-10 (Sth Cir. 2003) (citations omitted). In applying the abuse of discretion standard, “i]t
is not enough that the granting of relief might have been permissible, or even warranted... .”
Diaz v. Stephens, 731 F.3d 370, 374 (Sth Cir. 2013) (citing Seven Elves, Inc. v. Eskenazi, 635 F.2d
396, 402 (Sth Cir. 1981)) (internal quotation marks and alterations omitted).

Under Rule 60(b)}(4), “the court may relieve a party ... from a final judgment, order, or
proceeding .. . [if] the judgment is void... .” FED. R. Civ. P. 60(b) & 60(b)(4). “A judgment is
void under Rule 60(b)(4) if the court lacks jurisdiction over either the subject matter or the parties.”
Lessin v. Kellogg Brown & Root, No. H-05-1853, 2007 WL 9761654, at *1 (S.D. Tex. June 4,
2007) (citing Hill v. McDermott, Inc., 827 F.2d 1040, 1043 (Sth Cir. 1987)). After conducting a
de novo review, the Court affirms the Bankruptcy Court’s denial of the Motion for Relief for the
reasons stated herein and for the reasons stated in the Lift Stay Reconsideration Order.

Under Rule 60(b)(6), “the court may relieve a party .. . from a final judgment, order, or
proceeding .. . [for] any other reason that justifies relief.” FED. R. Civ. P. 60(b) & 60(b)(6).
Rule 60(b)(6) is a “catch-all provision, meant to encompass circumstances not covered by Rule
60(b)’s other enumerated provisions” and “will be granted only if extraordinary circumstances are

present.” Hess v. Cockrell, 281 F.3d 212, 215-16 (5th Cir, 2002) (citations omitted). The Court

31

 
Case 3:19-cv-01575-S Document 32 Filed 08/21/20 Page 32 o0f32 PagelD 4653

finds that the Bankruptcy Court did not abuse its discretion in denying VSP relief under Rule
60(b)(6) for the reasons stated herein and in the Lift Stay Reconsideration Order. To the extent
VSP contests the Bankruptcy Court’s legal conclusions that underlie its decision to deny VSP
relief under Rule 60(b)(6), the Court has conducted a de novo review of the relevant conclusions
and affirms the Bankruptcy Court’s legal conclusions for the reasons stated in the record in this
case,

Vv. CONCLUSION

For the foregoing reasons, the Court finds the Bankruptcy Court committed no clear error
with respect to its factual findings. Moreover, after a de novo review, the Court agrees with the
Bankruptcy’s Court’s legal conclusions. Therefore, the Court AFFIRMS the (1) Order Granting
in Part Emergency Motion of Hillair Capital Investments LP and Hillair Capital Management LLC
for Order (I) Enforcing, and in Aid of, this Court’s Prior Orders and (II) Granting Related Relief:
(2) Order Denying Motion for Reconsideration of the Enforcement Order; (3) Order Granting in
Part Emergency Motion of Hillair Capital Investments LP and Hillair Capital Management LLC
for Order (I) Enforcing this Court’s May 2, 2019 Order, (II) Sanctioning VSP Labs, Inc. for
Willfully Ignoring and Violating the Same and (II) Granting Related Relief; (4) Order Denying
VSP Labs, Inc.’s Motion for Relief from Automatic Stay Order Dated September 7, 2017; and (5)
Order Awarding Fees Pursuant to Sanctions Order.

SO ORDERED.

SIGNED August 21, 2020,

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

32

 

 
